DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2022 has been entered.
 
Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-4, 6-7, 9-12, 22, 25-27, 38-42 and 44 are currently pending and rejected.

Claim Objections
Claims 4, 6 and 22 are objected to because of the following informalities:  
Claim 4 recites, “the one or more electromagnetic wave units comprising microwave energy emitters.”  It appears that this should recite, “wherein the one or more electromagnetic comprise microwave energy emitters”, or similar language.
Claim 6 recites, “the one or more electromagnetic wave units comprising a series of top wave emitting units…..”  It appears that this should recite, “wherein the one or more electromagnetic comprise a series of top wave emitting units….”, or similar language. 
Claim 22 recites, “the one or more electromagnetic wave units configured to emit.”   It appears that this should recite, “the one or more electromagnetic wave units are configured to emit.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 9-12, 22, 25-27, 38-42 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the electromagnetic wave heating chamber is configured to be at least partially filled with a fluid” (lines 4-5).  The claim then recites, “the electromagnetic wave emitting apparatus comprising one or more electromagnetic wave units disposed within the fluid of the housing.” (lines 12-13).  The second limitation above appears to recite that the  electromagnetic wave units are disposed within the fluid, however, “the fluid” refers to the limitation at lines 4-5 where the chamber is only configured to be filled with a fluid.  The first limitation above does not positively recite fluid within the housing, while the second limitation appears to recite that the electromagnetic wave units are disposed in the fluid - thus making the two limitations inconsistent and thus unclear.
Claims 2-4, 6-7, 9-12, 22, 25-27, 38-42 and 44 are rejected based on their dependence to claim 1.
Claim 7 recites, “between adjacent hairpin corners along the conveyance path.”  The claim limitation is unclear as two whether “adjacent hairpin corners” are referring to the “plurality of hairpin corners” as recited in claim 1, line 9, or some other hairpin corners - thus lacking proper antecedent basis.  This rejection can be overcome by amending the limitation to, “between adjacent hairpin corners of the plurality of hairpin corners, along the conveyance path.”
Claim 9 recites the limitation, “the horizontal conveyance legs,” which lacks proper antecedent basis to the claim from which it depends.
Claim 11 recites, “adjacent stacked horizontal conveyance legs.”  This limitation is not clear as to whether it is referring to “horizontal conveyance legs” as recited in claim 7 or some other horizontal conveyance legs.  
Claim 39 recites, “wherein each retaining tray.” This limitation is not clear as to whether it is referring to “a plurality of retaining trays” as recited in claim 38, or some other retaining tray.  This rejection can be overcome by amending the claim to recite, “wherein each retaining tray of the plurality of retaining trays.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4, 6-7, 9-12, 22, 25-27 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (US 20160183333 cited on IDS) in view of Knoerzer (US 20180168200), Stenstrom (WO8604786),  Gemkow (DE 102009017610), Leuthauser (DE 1996003) and Mackay (US 20100126988) and in further view of Smith (US 3920945) and Kimrey (US 20130243560). 
Regarding claim 1, Mohammed discloses a food processing system (see figure 13, 15) comprising a housing defining a processing channel (see item 201; paragraph 55) comprising an electromagnetic wave heating chamber (Figure 13, 15, item 212); wherein the electromagnetic wave heating chamber is configured to be at least partially filled with a fluid (figure 13, 15, item 204, 205; paragraph 57; paragraph 6).  Mohammed further teaches a product conveyor mechanism (Figure 13, 15, item 208; paragraph 55 - “product conveyor mechanism”) that passes through the electromagnetic wave heating chamber.  As shown in figures 13 and 15 the conveyance path comprises a serpentine pathway with hairpin corners and a depth of the conveyance path is increased.
Mohammed further teaches an electromagnetic wave emitting apparatus (figure 13, item 1313, 213; figure 15) comprising one or more electromagnetic wave units (213) configured to emit electromagnetic energy into the conveyance path.  Mohammed also teaches that the average pressure in the electromagnetic wave heating chamber  changes along the path of the conveyor mechanism (see paragraph 6; 42; page 10, claim 1).
While figure 13 of Mohammed teaches that there is a serpentine pathway and that there are multiple electromagnetic wave units across which the serpentine pathway turns, claim 1 differs from Mohammed in specifically reciting that “the serpentine pathway comprising a plurality of hairpin corners wherein a horizontal direction of the conveyance path is reversed and a depth of the conveyance path is increased.”
However, Knoerzer teaches at figures 7a and figure7b that an electromagnetic heating chamber (see paragraph 8; 74, item 322) can have a serpentine pathway that can ether traverse a horizontal or a vertical pathway (see paragraph  81).  As shown in figure 7a, Knoerzer teaches the horizontal pathway with hairpin turns that reverse the horizontal direction of travel shows a reduced floor space compared to system of figure 7b.  Knoerzer teaches a come-up, holding and come-down section to the processing system (see figure 1a) and which is configured to be at least partially filled with a liquid (see at least paragraph 57), which is thus similar to Mohammed.  Knoerzer also teaches a depth of the conveyance path increases as shown in figure 7a.  
Stenstrom teaches stacking horizontal legs of a food processing system (see figure 1), where the horizontal legs comprise hairpin corners such that the horizontal path reverses direction (see figure 1, item 16, 17), and where the horizontal pathways can both include electromagnetic wave units (see page 5, lines 1-3 - “microwave devices 15, if necessary at both levels.”).  The depth of the conveyance path is also shown in figure 1 as increasing.  Stenstrom further teaches that such stacking can be advantageous for reducing floor space (see page 3, lines 17-20).  
To thus modify Mohammed and to change the orientation of the serpentine conveyance pathway so as to have hairpin corners wherein a horizontal direction of the conveyance path is reversed and a depth of the conveyance path is increased would have been obvious to one having ordinary skill in the art as a rearrangement of the orientation of the conveyance pathway based on known expedients in the art.  That is, the art has recognized using both a serpentine pathway having a vertical direction as well as a serpentine pathway with a horizontal direction that reverses.  Furthermore, the art teaches that the pathway with a horizontal direction that reverses can be advantageous for reducing the amount of floor space that the processing system can take up.  Therefore, it would have been obvious to one having ordinary skill in the art to change the orientation of Mohammed’s pathway as a matter of orientation based on known expedients for performing a similar function, as well as for reducing the amount of floor space that the processing system can take up.
Regarding the limitation of, “wherein an orientation of products carried along the conveyance path varies by less than 15 degrees when passing through each hairpin corner,” it is noted that Mohammed teaches that the products can rotate or that the conveyor mechanism can hold the food products in a static plane (see paragraph 61).  It would have been obvious to one having ordinary skill in the art that holding the products in a static plane would encompass minimizing variation of an orientation of the products carried along the conveyance path.   If it could have been construed that Mohammed was not explicit in that an orientation of the products carried along the conveyance path varied by less than 15 degrees when passing through each hairpin corner, then it is noted that Knoerzer teaches that through the microwave heating, that the containers may either be inverted, or can remain upright for all of the heating step (see paragraph 68).  As figures 7a and 7b show a serpentine pathway through the microwave heating chamber, Knoerzer thus suggests that the containers can remain upright and thus have an orientation that would not change when passing through the hairpin corners.  Additionally however, it is noted that Gemkow further teaches the use of paternoster mechanisms (paragraph 5, 18, 35, 38 of the machine translation) which keep the goods in the same orientation along the conveyance path (see figures 1-4) and where the conveyance of the articles along the path is through treatment zones and cooling zones (see at least, paragraphs 37-38).  Leuthauser also teaches the use of paternoster mechanisms (see figure 2 and page 2, lines 38-48, page 2, line 79 to page 3, line 85, page 3, lines 97-98 of the machine translation) for horizontal conveyance of products through a heating tunnel, and where the products would remain in the same orientation due to the paternoster mechanism at the hairpin turn.  Mackay also evidences that it has been known in the art to use conveyors that keep articles in the same orientation during conveyance through a processing system (see figure 5)
As Mohammed already suggests that the products are to remain in a static plane, to thus modify the system as taught by the Mohammed/Knoerzer/Stenstrom combination and to use a paternoster mechanism as taught by Gemkow and has further suggested by Leuthauser would have been obvious and advantageous to one having ordinary skill in the art, for the purpose of keeping the containers in an upright configuration throughout the conveyance through the system.  Such a modification would have been advantageous for preventing undesirable movement of the containers and would have maintained the orientation of the products carried along the conveyance path.  It is also noted that the limitation, “the orientation of products carried along the conveyance path varies by less than 15 degrees” as discussed above has been construed to mean “an orientation of the products carried along the conveyance path varies by less than 15 degrees.”
Regarding the new limitation of, “the electromagnetic wave emitting apparatus comprising one or more electromagnetic wave units disposed within the fluid of the housing,” it is initially noted that the claim is not clear as to whether fluid is within the housing.  That is, claim 1 recites that, “the electromagnetic wave heating chamber is configured to be at least partially filled with a fluid” (lines 4-5).  The claim then recites, “the electromagnetic wave emitting apparatus comprising one or more electromagnetic wave units disposed within the fluid of the housing.”  In any case, is noted that Mohammed appears to show in figures 7 and 8 that the microwave units can be positioned within the housing 724, which can be filled with a fluid, as discussed above and as taught on paragraphs 6, 57 and 86.  Mohammed further teaches on paragraph 87 that various components can be disposed within the microwave heating chamber, thus being open to the microwave units also being within the chamber. This is further supported by paragraph 89, where Mohammed suggests that the microwave units should be movable within the housing 724, which can be filled with a fluid, 211, so as to provide additional control as to the degree of microwave energy to be applied to articles within the system.  This is also supported by paragraph 71 where a portion of the microwave unit can be on an exterior of the chamber, thus suggesting other portions of the microwave unit within the chamber 204.   Even further, it is noted that Smith (US 3920945) evidences that it has been known in the art to provide electromagnetic wave emitting apparatus that can be disposed within fluid of a housing (see figure 2, item 29, 25).  Kimrey also teaches electromagnetic wave units (see figure 8b) which are thus within the housing (721) and where each of the zones of the processing tunnel can be filled with a fluid medium such as water (paragraph 59), which would thus have taught that the one or more electromagnetic wave units as shown in figure 8b, would have been disposed within the fluid of the housing.
To therefore modify the combination and to have one or more electromagnetic wave units disposed within the fluid of the housing would have been obvious to one having ordinary skill in the art, as rearrangement of the position of the electromagnetic wave units from one known configuration to another known configuration; and where such positioning would have been advantageous for controlling the amount of electromagnetic energy that can be applied to articles that are passed through the system. 
Regarding claim 2, in view of Gemkow and Leuthauser as already discussed above with respect to claim 1, the combination teaches a paternoster mechanism.    It is noted that the specification at page 30, lines 25-29 recites that there can be a paternoster mechanism at each hairpin corner such as to maintain a consistent orientation of the product along the conveyance path and that the paternoster mechanism can ensure the food product only rotates minimally or no rotation at all in relation to a vertical axis around a hairpin corner.  Therefore, for the purpose of examination, the limitation has been construed to reads on mechanisms that can maintain a consistent orientation of a product along a conveyance path.  In this regard, Gemkow teaches a paternoster mechanism that can maintain a consistent orientation of a product along a conveyance path.  Leuthauser is seen to be similar in this regard.
Regarding claim 3, the combination as applied to claim 1 suggests that the orientation of the products varies by less than 5 degrees when passing through the hairpin corners, because the combination teaches that the apparatus can maintain the same orientation of the products throughout the process.
Regarding claim 4, Mohammed teaches the one or more electromagnetic wave units comprising microwave energy emitters (see the abstract).
Regarding claim 6, as shown in figure 15, Mohammed teaches the one or more electromagnetic wave units comprising a series of top wave emitting units that are configured to emit energy downward into the conveyance path and a series of bottom wave emitting units configured to emit energy upward into the conveyance path (see item 215).  Knoerzer teaches a similar concept (figure 7a, item 322).
Regarding claim 7, in view of Knoerzer at figure 7a, as well as in view of Leuthauser, the combination teaches horizontal conveyance legs disposed between adjacent hairpin corners along the conveyance path. 
Regarding claim 9, Knoerzer suggests that the horizontal portions of the conveyance path appear to be at an angle of less than 5 degrees with respect to horizontal.  It is further noted that Stenstrom further teaches horizontal legs that are at an angle of less than 5 degrees with respect to horizontal, as does Leuthauser, such that modification of the combination to have horizontal conveyance legs at an angle of less than 5 degrees would have been an obvious matter of design.
Regarding claim 10, in view of Stenstrom, Knoerzer and Leuthauser, the combination teaches the horizontal conveyance legs are stacked vertically with respect to one another.
Regarding claim 11, as shown by Knoerzer at item 322 and Stenstrom at figure 1, item 15 and page 5, lines 1-3, the combination teaches that there can be one or more electromagnetic wave units between adjacent stacked horizontal conveyance legs.
Regarding claim 12, Mohammed teaches that the chamber height can vary (see paragraph 58, 59, 62, 77, 78).  Nonetheless, Stenstrom further teaches that there can be lateral displacement between the two parallel paths (see page 5, lines 11-14).  Therefore, in view of Stenstrom and Mohammed, the combination is seen to teach horizontal offsetting and to thus offset the horizontal conveyance legs with respect to each other would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.
Regarding claim 22, Mohammed teaches that the one or more electromagnetic wave units are configured to emit energy using a trigger sensor (paragraph 67).
Regarding claim 25-27, Mohammed teaches that the one or more electromagnetic wave units are configured to emit energy at 300-2250MHz (see paragraph 68); as well as at a frequency of 915MHz or 2450 MHz (paragraph 68) as well as at a first energy of 915 MHz and a second frequency of 2450 MHz (see paragraph 68).
Regarding claim 38, Mohammed teaches that there are a plurality of retaining trays attached to the product conveyor mechanism (paragraph 39).
Regarding claim 39, Mohammed discloses that each retaining tray is configured to hold a plurality of individual food containers laterally across the tray (see paragraph 39).
Regarding claim 40, Mohammed discloses that the conveyor mechanism can form a continuous loop (paragraph 37).
Regarding claims 41 and 42, Mohammed discloses a pasteurization system and a sterilization system (paragraph 47).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of any of Stromotich (US 20150313273), Amedeo (US 20040131519), Gray Industries (GB 1154752) or Klaila (US RE31241).
Regarding claim 44, it is noted that the combination suggests that the one or more electromagnetic wave units can be disposed within a housing and within the fluid of the housing.  As such, it would have been obvious to one having ordinary skill in the art that the one or more electromagnetic wave units would need to be mounted and supported in some manner.  As such, it is not seen that patentability can be predicated on the use of one or more support rods on which the one or more electromagnetic wave units are mounted, as such a modification would have been an obvious matter of engineering and/or design.  Knoerzer can also be construed as providing electromagnetic wave units (see figure 5, item 322a,b) which are supported by rods 334).  Mackay also appears to provide support for electromagnetic wave units (see figure 1, item 41, 47; paragraph 57) by mounting on one or more support rods (see figure 1, and the frame 3).
If it could have been construed that the combination applied to claim 1 does not specifically discuss the wave units mounted on one or more support rods, then it is noted that  Stromotich (US 20150313273) can also be construed as teaching a support rod onto which electromagnetic wave units are mounted (see figure 3 and the structure into which electromagnetic wave units 26).  Amedeo also teaches a processing system comprising a housing (see figure 1, 2, 4, 6), where electromagnetic wave units (magnetrons) are within the housing (since at paragraph 48, Amedeo teaches that the magnetrons are covered with a protective sheath and paragraph 49 teaches that the sheath protects the magnetrons from liquids; paragraph 52 teaches the housing can include fluids).  Amedeo further teaches that the magnetrons can be mounted on tracks, gimbals or any other mechanical apparatus (see paragraph 50), thus suggesting mounting the electromagnetic wave units on one or more support rods.
Gray Industries also teaches a that magnetrons 52, within a treatment housing, can be supported by a grid or perforated plate, which can thus suggest that the electromagnetic wave units are mounted on one or more support rods.  Klaila (US RE 31241) teaches an electromagnetic wave unit (see figure 3, item 58,60), which can be construed as being mounted on support rods, such as bolts 74, 84.  
The claim is not seen to limit the structure for mounting on one or more support rods.  To thus modify the combination and use support rods for mounting one or more electromagnetic wave units would thus have been an obvious matter of engineering and/or design based on known expedients for supporting electromagnetic wave units. 

Response to Arguments
On page 7 of the response, Applicant urges that Mohammed does not teach or suggest one or more electromagnetic wave units disposed within the fluid of the housing, as shown in figure 17B of the instant application.
This urging is seen to be moot in view of the rejection as presented in this Office Action.  It is noted that while Figure 2 of Mohammed might disclose electromagnetic wave units 213 as external to the housing, figure 7 would appear to show the electromagnetic wave units within the housing in order to be positioned closer to the products to be treated.  Additionally Mohammed also suggests that the electromagnetic wave units can be positioned within the housing, as discussed above.  Even further, the prior art teaches that it has been known in the art to position electromagnetic wave units within fluid within a housing, such that modification of the combination would also have been a rearrangement of the particular position of the electromagnetic wave units for the known purpose of providing closer proximity between the electromagnetic waves and the products to be treated.
Applicant’s remarks on page 8 of the response with respect to new claim 44 have been considered but are moot in view of the rejection as presented in this Office Action, which addresses the new claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4284869 discloses electromagnetic wave units (see figure 2, item 50) which are mounted on a support surface 52 (see column 2, lines 56-63).  
US 7109453 discloses electromagnetic emitting units (see figure 2, item 22) that are supported on a rod 18.  
US 3092514 discloses an electromagnetic wave unit disposed within fluid of a housing (figure 1).
US 20150245425 discloses electromagnetic wave units disposed within a fluid (see paragraph 65).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792